Citation Nr: 0845029	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-17 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for left knee 
osteoarthritis.

3.  Entitlement to service connection for shortening of the 
left lower extremity.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to service connection for a right eye 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran's rating decision was issued by the Cleveland 
Regional Office, which had been tasked with expediting the 
claims of older veterans.  Jurisdiction has since been 
returned to the Montgomery Regional Office.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a right eye disability, 
a left foot disorder, left knee osteoarthritis, and 
shortening of the left lower extremity have been addressed in 
the REMAND portion of the decision below, and these issues 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDING OF FACT

The evidence of record fails to relate the veteran's skin 
disorder to service.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have 
not been met. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, the veteran was provided with required 
notice by a March 2004 letter.  With respect to the duty to 
assist, the veteran's private and VA treatment records have 
been obtained, and all available records identified by the 
veteran have been obtained.  Additionally, the veteran was 
afforded a VA skin disease examination, and he was offered 
the opportunity to testify at a hearing before the Board, but 
he declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

The Board notes that the veteran's service medical records 
were among those presumably lost in a fire at the National 
Military Personnel Records Center in St. Louis, Missouri, in 
1973.  The Board has kept this unfortunate situation in mind 
while addressing the veteran's claim, and realizes that in 
such situations there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit of the doubt doctrine.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

Through his submitted statements and hearing testimony, the 
veteran contends that he developed his current skin condition 
while serving at the prisoner of war camp in Koje-do Island, 
Korea.

The veteran's claims file is void of any dermatological 
treatment until March 2000, when a private treatment record 
notes a diagnosis of extensive eczema, and the veteran's 
strong family history of eczema.  Another diagnosis of 
widespread eczema is reflected by a February 2002 private 
treatment record.

Subsequent VA treatment records reflect the veteran's 
treatment for his skin condition.  A March 2003 record 
reflects that the veteran was using creams to treat his 
eczema, and a January 2006 record reflects that the veteran 
had a pruritic histamine-driven rash on his upper arms.  A 
February 2006 record notes that the veteran's eczemoid rash 
had improved; additionally, the treating physician opined 
that the veteran's post-traumatic stress disorder (PTSD) 
contributes to his rash.  A March 2006 record notes that the 
veteran had a dried, uninflamed rash on his legs, and a 
letter to the veteran that same month reflects his VA 
physician's opinion that his rash was at least partially 
driven by his PTSD, stating that she was not sure how much of 
the veteran's condition was caused by his psychological 
factors.  In May 2006, the veteran was treated for cellulitis 
of his right upper extremity.  An August 2006 treatment 
record reflects that the veteran's rash was likely due to 
stress but was responding to antihistamines.  A November 2006 
record notes the veteran's rash appearance had improved, and 
a February 2007 record notes that the veteran's rash was 
about the same.  A June 2007 record notes that the veteran 
had no rash at that time; however, when the subject of Korea 
arose, he spontaneously started scratching.  A November 2007 
record reflects that the veteran had a rash on his arms.

In January 2008, the veteran underwent a VA skin disease 
examination.  During the examination, the veteran reported 
that his skin condition began in service and has persisted 
since then.  However, he reported that his recent 
chemotherapy had kept his eczema under control and therefore 
he had not seen a dermatologist in the last several years.  
At the time of the examination, the veteran's skin was free 
of rash and eczema, and the examiner noted that the veteran 
had nummular eczema, which was improved resulting in a normal 
examination.  The examiner further opined that the veteran's 
skin rash or eczema was not at least as likely as not related 
to his service-connected PTSD, stating that there is no 
medical literature to support that a skin rash or eczema is 
driven by PTSD.

While the veteran's medical records reflect his diagnosis of 
and treatment for eczema, the evidence of record fails to 
relate the veteran's skin condition to service.  While the 
veteran reports that his skin condition began in service and 
has persisted for the last 55 years, the first dermatological 
treatment of record is in 2000, approximately 50 years after 
active military service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (Service 
connection may be rebutted by the absence of treatment for 
many years after service.).  Additionally, in the veteran's 
private treatment records, which predate his service 
connection claim, the veteran reported a strong family 
history of eczema.  Furthermore, to the extent that the 
veteran claims that his skin condition is secondary to his 
service-connected PTSD, after researching the issue, a VA 
examiner stated that there is no medical literature 
supporting a theory that PTSD can contribute to eczema.  The 
Board finds that the VA examiner's medical opinion is more 
probative than the medical opinion of the veteran's VA 
treating physician because the VA treating physician failed 
to cite any medical sources for her conclusion that the 
veteran's skin condition is related to his PTSD.  She also 
does not offer an explanation or rationale for her opinion 
with respect to the veteran's particular case.

Accordingly, because the more persuasive, probative, and 
credible evidence is against the claim for service connection 
for a skin disorder, the veteran's appeal is denied.


ORDER

Service connection for a skin disorder is denied.


REMAND

The Board finds that further development is needed before 
reviewing the veteran's service-connection claims for a right 
eye disability, a left foot disorder, left knee 
osteoarthritis, and shortening of the left lower extremity.

The veteran contends that while he was in service, he injured 
his right eye when he accidentally walked into a cut barbed-
wire fence, which has resulted in his current decreased 
vision in the right eye.  While the veteran's service medical 
records are unavailable, as referenced above, the veteran's 
VA treatment records reflect possible evidence of a right eye 
disorder.  An April 2003 treatment record reflects that the 
veteran's right eye macula is mottled with pigment migration, 
and an April 2004 treatment record reflects that the veteran 
has anisomtropia (unequal refractive power of the eyes).  
Accordingly, a VA examination is warranted to determine 
whether the veteran has a current right eye disorder 
attributable to his reported in-service injury.

The veteran further contends that he injured his left 
Achilles tendon as a child and that his service footwear 
(Army boots) exacerbated his preexisting condition and 
eventually caused him to sustain a leg injury and related 
infection, resulting in his current left foot condition, left 
knee osteoarthritis, and his shortened left lower extremity.  
Although the veteran's service medical records are 
unavailable, in a letter dated May 2004, a fellow service 
member reported that he remembered the veteran being 
questioned about wearing low-quarter shoes when he arrived in 
Korea.  The service member recounted the veteran's 
explanation that these shoes were necessary because the Army 
could not provide him with shoes that fit his feet due to the 
veteran's foot injury.  The veteran's private orthopedic 
treatment records include a May 2003 left foot x-ray that 
revealed a possible old fracture.  Additionally, his 
treatment records reflect that he has unequal foot sizes, 
left knee degenerative arthritis, and unequal leg length.

The veteran's report that he had a preexisting left foot 
injury that was exacerbated by wearing Army boots, which 
eventually caused him to injure his left foot, is supported 
by a lay statement and an x-ray that suggests he has an old 
left foot fracture.  Accordingly, a VA examination is 
necessary to establish whether the veteran's current left 
foot, knee, and leg disabilities are attributable to or were 
aggravated by service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any right eye disability.  The 
claims folder should be made available to 
and reviewed by the examiner. All 
indicated studies should be performed, and 
all findings should be reported in detail.  
The examiner should diagnose any right eye 
disability found to be present and comment 
as to whether it is at least as likely as 
not that the disorder is related to or had 
its onset during his period of active 
duty.  In offering this opinion, the 
examiner must acknowledge and discuss the 
veteran's report of an in-service right 
eye injury and subsequent in-service 
treatment for this condition, and his 
report of a continuity of post-service 
right eye symptoms.  The rationale for any 
opinion expressed should be provided in a 
legible report.


2.  The AMC should arrange for the veteran 
to undergo an appropriate VA examination 
to determine the nature, extent, onset and 
etiology of any left foot, knee, and leg 
disability found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed, and 
all findings should be reported in detail. 
The examiner should diagnose any left 
foot, knee, and leg disability found to be 
present and comment as to whether it is at 
least as likely as not that the condition 
is related to, was aggravated by, or had 
its onset during his period of active 
duty.  In offering this impression, the 
examiner must acknowledge and discuss the 
veteran's report of a preexisting left 
Achilles tendon injury and an in-service 
left foot injury and subsequent in-service 
treatment for this condition, and his 
report of a continuity of post-service 
left foot, knee, and leg symptoms.  The 
rationale for any opinion expressed should 
be provided in a legible report.

3.  Thereafter, the RO should adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted in full, 
the RO should issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


